DETAILED CORRESPONDENCE
This Office action is in response to the application filed 08/20/2021, with claims 1-14 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US 2018/0136655 hereinafter “Kim” in view of Uchida et al., US 2018/0088572, hereinafter “Uchida”. 

As per claim 1. Kim teaches a vehicle comprising: 
an electronic control unit programmed to: 
switch a driving mode of the vehicle (para. 39-41), the driving mode including: 
(i) a first driving mode in which a destination is set in advance and the vehicle is controlled to travel using a traveling plan generated based on a target traveling route (Kim: taken together the following citations reads on this element see at least para. 129 which teaches the autonomous vehicle is controlled to drive to a destination. While para. 135 teaches the reservation of an autonomous vehicle includes a destination set in advance. Also, related are para. 261-26), and 
(ii) a second driving mode in which the vehicle is controlled to travel along a road on which the vehicle is traveling (para. 39 along with 91 which teaches that “[t]he vehicle can also be converted from the manual mode into the autonomous mode or from the autonomous mode into the manual mode based on a user input received through a user interface apparatus 200, as shown in FIG. 7....Further, the driving control apparatus 500 can receive a user input for driving. In a manual mode, the vehicle 100 can be operated based on a signal provided by the driving control apparatus 500” which read on this element).
Kim teaches notifying passenger of an autonomous driving vehicle; however, Kim is silent on in advance before the vehicle arrives. Yet, Uchida teaches notify that the driving mode will be switched from the first driving mode to the second driving mode in advance before the vehicle arrives near the destination during traveling in the first driving mode (Uchida: see at least para. 122 which teaches “notice has to be completed before the vehicle reaches the relevant point, it is necessary for the notice to be given before the arrival time at the relevant point and for the passenger to understand the content of that notice.” and reads on this element); and 
when the driving mode is switched from the first driving mode to the second driving mode, notify that the driving mode is switched (Uchida: see at least para. 138 which teaches notifying the passenger that the autonomous driving mode is cancel and the passenger needs to perform the driving operation).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Uchida with the invention Kim because such combination will provide a technique provided is an autonomous driving control apparatus capable of switching between a manual driving mode which requires driving operation by a passenger of a vehicle, and an autonomous control mode (see para 6, Uchida).

As per claim 2. Kim in view of Uchida teaches the vehicle according to claim 1, and Kim further teaches
wherein the electronic control unit is further programmed to control traveling of the vehicle in the drive mode (Kim: see at least para. 39 along with 91).

As per claim 3. Kim in view of Uchida teaches the vehicle according to claim 1, and Kim further teaches 
wherein the electronic control unit is further programmed to determine that the vehicle has arrived near the destination if a distance to the destination is within a predetermined distance while the vehicle is traveling in the first mode (see at least para. 147 describes a scenario that reads on this limitation at such—“When the first destination is received, the passenger terminal 810 can display a location of the passenger terminal 810 and the first destination on the map (S840). For example, a location of the autonomous driving vehicle 840, a direction in which the vehicle approaches the first destination, and an estimated time of arrival can be displayed on the passenger terminal 810”).

As per claim 4. Kim discloses the vehicle according to claim 3, and Kim further teaches that “the vehicle switches between autonomous mode and manual mode based on input and/or other information”, para. 156 teaches informing the passenger [e.g. the passenger is detected] the direction in which the vehicle approaches the first destination”. However, Kim is silent on detect whether an occupant is in the vehicle, and only in a case that the occupant is detected in the vehicle, notify that the driving mode will be switched from the first driving mode to the second driving mode in advance before the vehicle arrives near the destination during traveling in the first driving mode. Yet Uchida teaches wherein the electronic control unit is further programmed to, based on a determination result that the vehicle is near the destination, detect whether an occupant is in the vehicle, and only in a case that the occupant is detected in the vehicle, notify that the driving mode will be switched from the first driving mode to the second driving mode in advance before the vehicle arrives near the destination during traveling in the first driving mode (Uchida in para. 64 at least teaches this concept as such—“for example, the configuration is designed so that when the autonomous
driving is operable, but is only limited to an expressway or an exclusive road according to specifications of the vehicle, the autonomous driving is started autonomously at a point where the vehicle enters the relevant road. In this case, the passenger sets a route including the relevant road in advance and then the passenger drives the vehicle until it reaches that road. Then, at a point where the self-position estimation unit 106 detects that the vehicle has entered that road, the autonomous driving is started.” While in at least para. 138 the Uchida reference teaches a scenario when the passenger is notify that the driving mode will be switched from the first driving mode to the second driving mode in advance before the vehicle arrives near the destination during traveling in the first driving mode). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Uchida with the invention Kim because such combination will provide a technique provided is an autonomous driving control apparatus capable of switching between a manual driving mode which requires driving operation by a passenger of a vehicle, and an autonomous control mode (see para 6, Uchida).

As per claim 5. Kim discloses the vehicle according to claim 3, and Kim further teaches wherein the electronic control unit is further programmed to, after the notification that the driving mode will be switched from the first driving mode to the second driving mode in advance before the vehicle arrives near the destination during traveling in the first driving mode, detect whether an input operation from an occupant has been performed, and select the driving mode from among the first mode and the second mode, according to the input operation from the occupant (in at para. 39 Kim teaches the vehicle can convert/switch from autonomous mode to manual mode based on an user input which reads on this element, while para. 230 teaches that verbal input from the passenger. Thus when taken together the cited sections reads on this limitation). 

As per claim 6. Kim discloses the vehicle according to claim 3, and Kim teaches further comprising an interface configured to perform input and output of notification of information between the electronic control unit and an occupant of the vehicle, wherein the interface includes a display and an input unit (Kim: see at least para 58 which teaches a user interface apparatus,  para 132 teaches an autonomous driving system which includes a passenger terminal, para. 134-137 teaches that the passenger terminal has an interface for touch input. FIG. 15 and 16 are also related ).

As per claim 7. Kim discloses the vehicle according to claim 2; however, Kim is silent on moving direction. Yet, Uchida teaches wherein the electronic control mode is further programmed to, after the vehicle arrives at the destination during traveling in the first mode, control the vehicle to travel in the second mode, and display the traveling route to a nearest branch road in a moving direction of the vehicle and the moving direction on the nearest branch road (Uchida in para. 66 teaches this limitation as such—“Incidentally, when the autonomous driving can no longer be continued for whatever reason, the passenger is also notified that there is a possibility of switching to the manual driving. Moreover, regarding the route which is set at that point in time, the passenger may be informed of the destination, the outline of the route, an amount of time required, and so on.” While para. 30 teaches that “information notification unit 104 displays the notices and guiding information and outputs voices for the notices and guiding information according to the notice control.” Also, related is para. 156. Thus, when taken together the cited sections reads on this limitation).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Uchida with the invention Kim because such combination will provide a technique provided is an autonomous driving control apparatus capable of switching between a manual driving mode which requires driving operation by a passenger of a vehicle, and an autonomous control mode (see para 6, Uchida).

Regarding claims 8-14. Claims 8-14 are the method claims that are performed by the system claims 1-7; therefore, claims 8-14 are rejected under the same rationale as claims 1-7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661